DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/12/2022 concerning the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are largely moot because a new ground of rejection is applied.  To the extent that the argument i.e. that the combination does not teach “grouping portions of the two-dimensional image, using the plurality of flight times and information of the two-dimensional image, into one or more imaged targets”, may remain applicable in part, the argument is persuasive as Ito does not appear concerned with grouping multiple portions of the image into targets using image information and multiple flight times, but Ito does disclose grouping at least one portion of the image into a target “using” image information and distance from the radar (note distance derived from flight time in combination with Mikami). In view of the newly applied disclosure of Shirakawa to expand Ito to identify multiple targets/distances, it follows that the grouping in such a combination would extend to multiple image portions and distances/flight times. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-9, and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (2010/0063676) in view of Mikami et al. (2005/0275583) and Shirakawa (2008/0316090). 
Ito discloses a method and corresponding system for adding depth context to an image, the method comprising: obtaining (via “optical sensor”, i.e. camera 34 by processor 10) a two-dimensional image including an object; transmitting an electromagnetic signal toward the object, receiving an echo of the electromagnetic signal, and determining a separation distance to an imaged target (radar 31, [0035] inherently via antenna(s)). Ito discloses determining an actual size of the imaged target using the respective separation distance and the two-dimensional image ([0049]).
Ito does not discuss any particular radar technology, indicating only that the radar is “a known type” ([0035]) which periodically performs an operation for detecting target objects and measuring distance. Therefore Ito does not specify that the electromagnetic signal is representative of a transmit digital sequence and the distance(s) are calculated based on flight time of the electromagnetic signal determined by digitally comparing a digital echo signal that is representative of the echo with a receive digital sequence.  
Mikami discloses one such “known type” of radar ([0002], [0005]) including antennas (30,40) and one or more “processors” (as used herein, e.g. 50, 70, 80, 92)   where the electromagnetic signal is representative of a transmit digital sequence (spread spectrum code) and discloses that a target distance is calculated based on a determined flight time by digitally comparing a digital echo signal that is representative of the echo with a receive digital sequence (See also Figs 1, 2, correlation detector and distance calculator, e.g. [0030]-[0031]; note specifically concerning [0031], it is clear following the disclosure that the “delay amount of the delay code when the existence of correlation is judged in error detector” corresponds to a flight time of the electromagnetic signal, that is, when the delay amount matches the delay (“flight time”) of the radar signal; also see Fig. 3 exemplifying the correlation identification).  
 Additionally regarding claims 5-7 and 12-14, as indicated above, Ito does not detail the radar and therefore does not disclose the claimed in-phase and quadrature determinations.  Mikami discloses determining in-phase and quadrature components of the digital echo signal (50) and the distance is also based on in-phase and quadrature correlation values (note Fig. 2).
 It would have been obvious to one of ordinary skill in the art to employ this example of a known type of radar described by Mikami as the one to determine the distance used for determining actual target size in the system and method of Ito in order to achieve the well-known advantage of avoiding interference from other systems while measuring distance with high precision as taught by Mikami ([0005], [0010]).  As the actual size of the target in such a combination is determined based on the determined distance, which itself is based on the I and Q component values, the size is likewise also based on such values. 
Ito details a single target embodiment and therefore does not necessarily require determining a plurality of flight times of the electromagnetic signal, and while Ito clearly “groups” portions of the image into a target using the distance and information of the two-dimensional image (i.e. in order to identify the size dimensions of the imaged object, [0049]) , Ito does not disclose grouping portions of the two-dimensional image using a “plurality” of flight times. Shirakawa discloses an automotive radar using a transmitted electromagnetic signal representative of a transmit digital sequence, applied in a multi-target environment and discloses determining a plurality of flight times by comparing an echo (that is, produced by multiple targets) with a receive digital sequence  (e.g. Abstract, [0010]).  It would have been obvious to one of ordinary skill in the art to further modify Ito for use in a multiple target embodiment by (in combination with Mikami) determining a plurality of flight times of the electromagnetic signal representing the multiple targets as taught by Shirakawa, in turn grouping portions of the image using the plurality of flight times, for the obvious advantage of considering all targets present at a given point in time for controlling the airbag instead of only one at a time as described in Ito (Ito [0006], Shirakawa [0004]), thereby improving safety.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwaki et al. and Yasugi et al. relate to grouping portions of an image using image information and radar time/distance information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646